MEMORANDUM **
Manuel Guatemala Martinez appeals from the 188-month sentence reimposed *662following remand pursuant to United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Martinez contends that the district court procedurally erred by failing to adequately explain its decision not to cap his base offense level at 30 pursuant to U.S.S.G. § 2Dl.l(a)(3), and that the sentence imposed is substantively unreasonable because the court’s discussion of the 18 U.S.C. § 3553(a) sentencing factors was incomplete and cryptic. Following the remand, this court’s scope of review for “reasonableness” is limited to the sole issue of “[w]hether the district judge properly understood the full scope of his discretion” following United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Combs, 470 F.3d at 1297. The record indicates that the district court properly understood the scope of its discretion under the advisory Guidelines. -See id. To the extent that Martinez raises additional contentions, these contentions are precluded from consideration under the law of the case doctrine. See United States v. Cuddy, 147 F.3d 1111, 1114 (1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.